NOT DESIGNATED FOR PUBLICATION

                                              No. 121,553

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        KEITH L. CRAWFORD,
                                             Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; J. PATRICK WALTERS, judge. Opinion filed February 26,
2021. Affirmed.


        Wendie C. Miller, of Kenneth B. Miller, Atty at Law, of Wichita, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., GREEN and BRUNS, JJ.


        PER CURIAM: Keith L. Crawford—an inmate at the Hutchinson Correctional
Facility—appeals the district court's summary dismissal of his third motion for habeas
corpus relief under K.S.A. 60-1507. The district court found that Crawford's K.S.A. 60-
1507 motion was untimely and that he had failed to establish manifest injustice to justify
his failure to file the motion in a timely manner. We agree with the district court that
Crawford's K.S.A. 60-1507 motion was untimely and that he has failed to show manifest
injustice. Likewise, we find that the motion was successive. Thus, we affirm the district
court's summary denial of Crawford's K.S.A. 60-1507 motion.

                                                     1
                                                  FACTS

       Crawford was convicted of rape in 1997 and was sentenced to 644 months in
prison. A panel of this court subsequently affirmed Crawford's conviction and sentence.
State v. Crawford, No. 80,646, unpublished opinion filed February 18, 2000 (Kan. App.).
After the Kansas Supreme Court denied Crawford's petition for review, a mandate was
issued on May 4, 2000.


       A review of the record reflects that Crawford has filed two previous K.S.A. 60-
1507 motions. On March 27, 2001, Crawford filed a motion under K.S.A. 60-1507 in
which he raised 17 issues. Following a remand for an evidentiary hearing, the district
court denied the motion; and, later, a panel of this court affirmed. Crawford v. State, No.
93,916, 2006 WL 2265057, at *1 (Kan. App. 2006) (unpublished opinion).


       Then, on February 9, 2007, Crawford filed his second K.S.A. 60-1507 motion.
The district court summarily dismissed the motion as being untimely and successive. On
appeal, a panel of this court affirmed the district court's decision. Crawford v. State, No.
99,286, 2009 WL 500952, at *1 (Kan. App. 2009) (unpublished opinion). In doing so, the
panel concluded as follows:


       "Crawford seeks to raise two issues that he should have been aware of when he brought
       his direct appeal and when he brought his first K.S.A. 60-1507 motion. He has not shown
       that manifest injustice would occur if he were not allowed to bring this K.S.A. 60-1507
       motion, which was filed well after the 1-year time limit.


               ....


               " . . . [W]e likewise agree with the district court that the ends of justice do not
       require that he be allowed a successive K.S.A. 60-1507 motion to raise similar claims to
       the ones he has already pursued." Crawford, 2009 WL 500952, at *1.



                                                     2
       On December 22, 2009, Crawford filed a motion to correct an illegal sentence.
The district court summarily denied the motion, and Crawford's appeal was dismissed for
failure to timely file a notice of appeal. In 2010, Crawford filed a second motion to
correct an illegal sentence in which he raised arguments similar to those he had raised in
his first motion. Again, the district court summarily denied the motion. This time
Crawford timely appealed, and the summary dismissal was upheld on appeal. State v.
Crawford, No. 106,399, 2012 WL 2785939 (Kan. App. 2012) (unpublished opinion). On
August 20, 2014, Crawford filed another motion to correct illegal sentence, followed by
yet another motion filed in November 2014. This motion was denied by the district court
and a panel of this court affirmed. State v. Crawford, No. 114,595, 2017 WL 1197996
(Kan. App. 2017) (unpublished opinion).


       Finally, on May 21, 2018, Crawford filed a third K.S.A. 60-1507 motion, which is
the subject of this appeal. Once again, the district court summarily dismissed Crawford's
motion. Specifically, the district court found:


               "The Court, upon its own inspection of the motion, files and records of the case,
       determines the time limitations under K.S.A. 60-1507(B)(3) have been exceeded and that
       dismissal of the motion would not equate with manifest injustice, thereupon, the motion
       is dismissed as untimely filed."


       Thereafter, Crawford filed a timely notice of appeal.


                                              ANALYSIS

       Although Crawford devotes most of his brief on what he perceives to be the merits
of his third K.S.A. 60-1507 motion, the primary issue presented on appeal is whether the
district court erred in summarily dismissal of his motion. If we affirm the district court's
summary dismissal, there is no need for us to reach Crawford's underlying arguments.



                                                   3
However, if we reverse the summary dismissal, the appropriate remedy would be to
remand this matter to the district court for an evidentiary hearing.


       When a district court summarily dismisses a K.S.A. 60-1507 motion, we conduct a
de novo review to determine whether the motion, files, and records of the case
conclusively establish that the movant has no right to relief. We are to conduct this
review independently and do not defer to the district court's decision. Beauclair v. State,
308 Kan. 284, 293, 419 P.3d 1180 (2018). Here, it is undisputed that Crawford's K.S.A.
60-1507 motion was untimely filed.


       Accordingly, the question presented is whether Crawford should be allowed to
proceed under K.S.A. 60-1507(f)(2), which allows the time limit to be extended "to
prevent a manifest injustice." Although the term "manifest injustice" has not been
explicitly defined in the context of K.S.A. 60-1507(f)(2), this court has interpreted the
phrase in other contexts to mean "obviously unfair" or "shocking to the conscience."
Ludlow v. State, 37 Kan. App. 2d 676, 686, 157 P.3d 631 (2007). Without a showing of
manifest injustice, a district court must dismiss a motion if the motion, files, and records
of the case show that the time limitation has been exceeded. K.S.A. 2020 Supp. 60-
1507(f)(3). See State v. Trotter, 296 Kan. 898, 905, 295 P.3d 1039 (2013).


       Moreover, K.S.A. 2020 Supp. 60-1507(f)(2)(A) defines the scope of our review:


               "For purposes of finding manifest injustice under this section, the court's inquiry
       shall be limited to determining why the prisoner failed to file the motion within the one-
       year time limitation or whether the prisoner makes a colorable claim of actual innocence.
       As used herein, the term actual innocence requires the prisoner to show it is more likely
       than not that no reasonable juror would have convicted the prisoner in light of new
       evidence."




                                                    4
       In an attempt to establish manifest injustice, Crawford neither explains the lengthy
delay in filing his third K.S.A. 60-1507 motion nor does he argue actual innocence.
Instead, Crawford claims that the district court committed "judicial misconduct" during
his 1997 jury trial and alleges numerous trial errors. However, Crawford makes no
attempt to show why he could not have asserted these issues long ago. In fact, Crawford
has previously raised many of these issues in his direct appeal as well as in his many
subsequent motions. Accordingly, we agree with the district court that Crawford has not
established manifest injustice to justify the untimely filing of his K.S.A. 60-1507 motion.


       Additionally, although the district court did not dismiss Crawford's K.S.A. 60-
1507 motion as "successive," we also conclude that this is an additional justification for
dismissing Crawford's motion. Specifically, Crawford's motion is successive in that he
asserts claims that were decided—or which could have been decided—on direct appeal or
in the multiple motions he has filed since that time. Under K.S.A. 60-1507(c), district
courts need not consider more than one habeas motion seeking similar relief filed by the
same prisoner. Because a movant is presumed to have listed all of the grounds for relief
in his or her initial K.S.A. 60-1507 motion, a prisoner must show "exceptional
circumstances" to justify the filing of successive motions. Littlejohn v. State, 310 Kan.
439, 446, 447 P.3d 375 (2019); see Trotter, 296 Kan. 898, Syl. ¶ 2.


       Exceptional circumstances include "unusual events or intervening changes in the
law which prevent[ed] a movant from reasonably being able to raise all of the trial errors
in the first postconviction proceeding." State v. Kelly, 291 Kan. 868, Syl. ¶ 2, 248 P.3d
1282 (2011). The purpose of the exceptional circumstances' requirement is to allow
movants to explain why they did not raise an issue during their first postconviction
proceeding. See Trotter, 296 Kan. 898, Syl. ¶ 2. Here, Crawford does not offer such an
explanation, nor does he not point to any changes in the law or unusual circumstances
that would justify the filing of successive K.S.A. 60-1507 motions.


                                             5
       Furthermore, under the law-of-the-case doctrine, issues that have been finally
decided in prior appeals in the same case are generally not to be reconsidered. This is
because litigants are not entitled to have their cases decided on a piecemeal basis. Rather,
they must proceed in accordance with the mandates and legal rulings as established in
previous appeals. State v. Parry, 305 Kan. 1189, 1194-95, 390 P.3d 879 (2017). Here,
each of Crawford's previous appeals arise out of his 1997 rape conviction and sentence.


       A review of the record reveals that many of the issues he asserts in his most recent
K.S.A. 60-1507 were previously raised in his direct appeal or in his previous motions. In
his direct appeal, Crawford asserted that the district court erred by denying his motion for
substitute counsel; by allowing the admission of K.S.A. 60-455 evidence; by limiting
cross-examination of the victim; by refusing to allow an expert to testify; by denying his
motion for a psychiatric examination of the victim; and by imposing an upward departure
sentence was improper. See Crawford, 2009 WL 500952, at *1. We note that he attempts
to raise several of these issues in his current K.S.A. 60-1507 motion.


       Similarly, in his first K.S.A. 60-1507 motion, Crawford alleged that he was
entitled to a new trial because the State to present perjured testimony against him; the
State introduced false evidence and perjured testimony; his right to a speedy trial was
denied; his preliminary examination was not conducted in a timely manner; the State
committed prosecutorial misconduct; he was required to wear a prison jump suit; he was
subjected to an illegal search and seizure; his trial counsel was ineffective; the district
court judge was biased against him; he was wrongly barred from presenting the testimony
of an expert witness; there was judicial misconduct; and there was cumulative error. See
Crawford, 2006 WL 2265057, at *1. Again, Crawford raises several of these same issues
in his current K.S.A. 60-1507 motion.


       Moreover, in his second K.S.A. 60-1507 motion, Crawford alleged—among other
things—judicial misconduct, that the district court had erred in refusing to allow him to

                                               6
represent himself at trial. He also raised an issue relating to DNA testing. On appeal a
panel of this court found "that the ends of justice do not require that he be allowed a
successive K.S.A. 60-1507 motion to raise similar claims to the ones he has already
pursued." Crawford, 2009 WL 500952, at *1. Yet again, we note that Crawford raises the
issue of judicial misconduct in his current K.S.A. 60-1507 motion.


       Consequently, we find that Crawford has previously raised most—if not all—of
the issues he attempts to assert in his most recent K.S.A. 60-1507 motion. In addition, we
find that he has provided no explanation—and fails to point us to any changes in the law
or unusual circumstances—that might justify his filing of successive K.S.A. 60-1507
motions. Thus, Crawford's motion is both successive and untimely.


       We, therefore, conclude—based on our review of motion, files, and records of the
case—that the district court did not err in summarily dismissing the K.S.A. 60-1507
motion that is the subject of Crawford's current appeal.


       Affirmed.




                                             7